DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a bracing member connected to the interior surface of the head, the bracing member comprising a plurality of trusses connected to a plurality of connection points spaced from each other on the interior surface, with each truss extending into the interior cavity from the first connection point thereof” (claims 1 and 7) and “a bridge portion spaced from the interior surface of the head in between the first and second ends” (claims 1 and 7) in conjunction with “a bridge portion extending inward from the interior surface” (claims 3 and 9)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following claimed limitations of the bracing member in claim 1 is unclear and indefinite: “a bracing member connected to the interior surface of the head, the bracing member comprising a plurality of trusses connected to a plurality of connection points spaced from each other on the interior surface, with each truss extending into the interior cavity from the first connection point thereof; wherein the bracing member has a first end connected to the lower crown surface and a second end connected to the rear surface of the face, and a bridge portion spaced from the interior surface of the head in between the first and second ends”. Claim 1 requires that “each truss” is “extending into the interior cavity from the first connection point” that is positioned “on the interior surface”.  The first connection point/junctures shown in the Drawings (i.e. Fig.’s 25-26) are positioned in the interior cavity, not on the interior surface. The drawings also show trusses extending from these “connection points” toward the interior surface.  The claim language describes an orientation that is opposite to that shown in the Drawings. This discrepancy creates doubt as to the scope of the bracing member. Moreover, it is unclear how “each truss” can extend “into the interior cavity from” a single “connection point” (i.e. “the first connection point”) that is “on the interior surface” yet also have “connection points spaced from each other”.  It is also unclear how the bracing member can have a plurality of trusses that extend from a single connection point - “the first connection point” - and also have a “bridge portion”. Fig.’s 25-26 show trusses extending from a single connection portion - juncture/first connection point 236. However, the structural distinctions from “trusses” and “bridge portion”, in conjunction with the trusses extending from “the first connection point”, are not shown with enough detail to provide clarity to the issue. Examiner advises applicant to amend the language of the bracing member with focus on clarity and reference specific portions of the Drawings to show certain features. Applicant is invited to discuss any questions with examiner at (571) 270-3538. 
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following claimed limitations of the bracing member in claim 7 is unclear and indefinite: “a bracing member connected to the interior surface of the head, the bracing member comprising a plurality of trusses connected to a plurality of connection points spaced from each other on the interior surface, with each truss extending into the interior cavity from the first connection point thereof; wherein the bracing member has a first end connected to the upper sole surface and a second end connected to the rear surface of the face, and a bridge portion spaced from the interior surface of the head in between the first and second ends”. Claim 7 requires that “each truss” is “extending into the interior cavity from the first connection point” that is positioned “on the interior surface”.  The first connection point/junctures shown in the Drawings (i.e. Fig.’s 25-26) are positioned in the interior cavity, not on the interior surface. The drawings also show trusses extending from these “connection points” toward the interior surface.  The claim language describes an orientation that is opposite to that shown in the Drawings. This discrepancy creates doubt as to the scope of the bracing member. Moreover, it is unclear how “each truss” can extend “into the interior cavity from” a single “connection point” (i.e. “the first connection point”) that is “on the interior surface” yet also have “connection points spaced from each other”.  It is also unclear how the bracing member can have a plurality of trusses that extend from a single connection point - “the first connection point” - and also have a “bridge portion”. Fig.’s 25-26 show trusses extending from a single connection portion - juncture/first connection point 236. However, the structural distinctions from “trusses” and “bridge portion”, in conjunction with the trusses extending from “the first connection point”, are not shown with enough detail to provide clarity to the issue. Examiner advises applicant to amend the language of the bracing member with focus on clarity and reference specific portions of the Drawings to show certain features. Again, applicant is invited to discuss any questions with examiner. 
Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “a bridge portion” of the bracing member creates an indefinite scope because base claims 1 and 7, respectively also claims “a bridge portion” of the bracing member. One ordinary skill in the art cannot properly ascertain the metes and bounds of this duplicative claiming of “a bridge portion”. The specification and drawings do not describe multiple bridge portions for the bracing members, but rather discuss a single “bridge portion” for the bracing member (See Fig.’s 25-26, paragraphs [0087]-[0088]). Clarification is required by applicant.  
Claims 4 and 10 recite the limitation "the bridge portion".  There is insufficient antecedent basis for this limitation in the claim since their respective base claims (1 and 3) and (7 and 9), respectively, recite “a bridge portion”. 


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Breier et al. (US Pub. No. 2012/0289360), Finn et al. (US Pat. No. 8,210,961) and Schmidt et al. (US Pat. No. 5,163,682). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711